Citation Nr: 1630898	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 50 percent prior to March 16, 2010 and 70 percent from March 16, 2010.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) prior to March 16, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file rests with the RO in Oakland, California.

Although the Veteran requested a Board hearing and was scheduled for a hearing before a Veterans Law Judge on May 6, 2015, he subsequently canceled his hearing request.  Accordingly, his hearing request is deemed withdrawn.

The issue of entitlement to a TDIU prior to March 16, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 16, 2010, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2.  From March 16, 2010, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 50 percent prior to March 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an increased rating greater than 70 percent from March 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in June 2009 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in October 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's PTSD under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the October 2015 VA examination to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an increased rating is warranted for his service-connected PTSD.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran alleges that an increased rating is warranted for his service-connected PTSD, greater than 50 percent prior to March 16, 2010, and greater than 70 percent from March 16, 2010.  Service connection for PTSD was granted in a July 2000 rating decision, and a 30 percent disability rating was assigned, effective February 23, 1999.  In March 2009, he filed the current claim seeking an increased rating for PTSD.  In a September 2009 rating decision, the RO denied an increased rating greater than 30 percent for PTSD, and the Veteran appealed that decision.  In a December 2010 rating decision, the RO awarded an increased disability rating of 70 percent for the service-connected PTSD, effective March 16, 2010.  In a November 2015 rating decision, the RO granted an increased rating of 50 percent for PTSD prior to March 16, 2010, effective February 23, 1999.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

VA treatment records from 2008 through 2009 reflect diagnoses of and treatment for PTSD.  In January 2008, the Veteran reported that he received two DUI charges.  The Veteran participated in substance abuse group treatment in February 2008.  In February 2008, the Veteran reported difficulty sleeping, nightmares, intrusive memories, flashbacks, hypervigilance, increased startle response, decreased concentration, feeling emotionally detached, and drinking a pint of brandy every day.

In June 2009, the Veteran underwent a VA examination.  The Veteran reported that he attended outpatient substance abuse group meetings and PTSD meetings in 2008, but that he stopped attending because he lost his drivers' license after receiving two DUI convictions, and could no longer transport himself to the sessions.  He noted that he met with a PTSD specialist several times pursuant to a court order.  He reported that he has been "clean" since receiving the DUI's.  He denied any regular mental health treatment.  He attributed his DUI's to a combination of medications prescribed to him as well as alcohol consumption.  The Veteran reported that he was divorced, but had a close female friend.  He noted two adult children whom he saw occasionally and spoke to on the telephone between visits.  He stated that he had several friends with whom he socialized with on occasion.  He indicated interest in fixing antique cars and watching television.  He denied a history of suicide attempts as well as violence and assaultiveness.  The Veteran reported sleep impairment, noting intrusive images when he closed his eyes which prevented sleep.  He stated that he slept approximately three hours per night, waking up every hour.  He noted feeling that he was being punished for his actions during service.  He indicated that he felt sleepy and unmotivated during the day due to his poor sleep.  The VA examiner stated that the Veteran suffered mild to moderate impairment in his psychosocial functioning.  

Mental status examination showed the Veteran to be clean, neatly groomed, and casually and appropriately dressed.  Psychomotor activity was restless and speech was unremarkable.  His attitude was cooperative.  Mood was anxious and affect was appropriate.  Attention was intact and the Veteran was fully oriented to time, person, and place.  Thought process and thought content were found to be unremarkable, and there were no delusions.  Judgment and insight were intact.  There were no hallucinations, and there was no inappropriate behavior.  The Veteran denied panic attacks, homicidal thoughts, and suicidal thoughts.  Impulse control was reported as fair and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with the activities of daily living.  The Veteran endorsed some memory loss, described as forgetting some phone numbers, but he did not feel that such was out of the ordinary for his age.

The examiner noted PTSD symptoms including persistent re-experiencing of the traumatic event with intrusive recollections, distressing dreams, and psychological reactivity; persistent avoiding of trauma-related stimuli; and persistent symptoms of increased arousal, such as difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran's most severe and frequent symptom was nightmares, and reported that the Veteran was unable to take sleep medications without unpleasant side effects.  The examiner reported that the Veteran's other PTSD symptoms were mild to moderate and occurred mostly in the presence of stressors.  The Veteran reported working for a supermarket as a produce manager for 32 years before being fired in 2005 or 2006 for being rude to his boss, noting that he threatened his boss to "Get out of my face or I'll knock you out."  He was not working at the time of the examination, but stated that he would like to work.  The examiner noted that the Veteran's PTSD symptoms of hyperarousal, irritability, and anxiety contributed to his problems interacting appropriately with his boss.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  The examiner also noted the Veteran's long history of substance abuse, which was found to be "a means of numbing himself from the pain of his PTSD symptoms."  Thus, the examiner concluded that the Veteran's PTSD "resulted in major limitations to his life, including social limitations, occupational limitations, and treatment limitations."

A September 2009 lay statement from S.B. notes that the Veteran received three DUI charges in 10 years, and that the Veteran lost his house and moved into S.B.'s house, living on his couch.  A lay statement from S.P., the Veteran's ex-girlfriend reveals that the Veteran had poor sleep, and that he woke up yelling. S.P. indicated that the Veteran had an alcohol and prescription drug abuse problem in the past, but that he was "clean" for the prior year and a half.  She indicated that the Veteran's PTSD symptoms seemed to be worsening with age.

In a December 2009 statement, the Veteran described his severe sleep impairment, and intrusive thoughts and memories associated with his in-service stressors.  He indicated that, in the past, he used alcohol to self-medicate in order to get to sleep.  He noted that he lost his wife, job, and license because of his PTSD.

VA treatment records from 2010 note ongoing PTSD symptoms with treatment including PTSD group therapy.  On March 16, 2010, he reported difficulty sleeping, intrusive thoughts and memories, and trouble thinking clearly.  He felt that his PTSD was controlling his life, and that his symptoms had increased dramatically in severity.  He reported intrusive traumatic mental images, such as seeing blood on babies, even when he looked at his grandchildren.  He stated that he experienced nightmares every night.  He described avoiding the state fair because he did not like the line and sitting on the aisle in a movie theatre so he could get out.  Although he did not like crowds, he reported being able to tolerate them.  He reported a foreshortened sense of future and believed that he lost his job and his wife due to his PTSD.  He also endorsed exaggerated startle response and difficulty concentrating.  Additionally, the Veteran stated that he experienced depressed mood nearly every day; decreased interest; unintended weight loss due to stress and anxiety; decreased energy; guilt; and short-term memory problems.  He noted spending more than he could afford and gambling.  He indicated that he experienced panic attacks but no obsessions, compulsions, rituals, or phobias.  He denied a history of suicide attempts, but explained that "maybe" he tried to kill himself by overdosing on medication in 2008; however, he denied suicidal intent and indicated that he was just trying to get to sleep.  He noted fleeting suicidal ideation but denied plans or intent.  The Veteran explained that he and his wife divorced in 1996 and that he had two children with whom he was in contact.  He noted that he had a girlfriend, whom he lived with.  Mental status examination showed the Veteran to have a casual appearance.  Mood was anxious and nervous and affect was congruent and slightly depressed.  He noted short-term memory problems.  Insight and judgment were fair.  The diagnoses were PTSD, major depressive disorder, alcohol dependence, history of panic attacks, and nicotine dependence.  A GAF score of 44 was assigned.

In February 2011, the Veteran underwent another VA examination.  The examiner noted that the Veteran's current problems included addition to prescription narcotic pain medication.  He reported that he last worked in 2008, and that he did seasonal work in construction and masonry.  He indicated that he could not work due to problems getting along with people and difficulty getting to work on time as a result of his sleep impairment.  The Veteran endorsed interpersonal relationship difficulties, depression, substance abuse, anxiety, and sleep impairment.  He denied panic attacks, memory problems, loss of control or violence, homicidal symptoms, confusion, and suicidal symptoms.  The examiner opined that the Veteran's PTSD alone did not render him unemployable, but that when combined with his physical limitations, "it is unlikely he will be able to hold gainful employment."

VA treatment records from 2011 reflect continued treatment for PTSD.  A March 2011 mental status examination showed normal speech, euthymic mood, and congruent affect.  The Veteran denied suicidal and homicidal ideation.  Thought process was linear and there was no evidence of delusions or paranoia.  There was no evidence of cognitive or memory impairment.  Judgment was good and insight was fair.  The Veteran denied a history of significant depressive symptoms, but noted persistent sleep disturbance and nightmares as well as anxiety.  The diagnoses were PTSD, opiate dependence, alcohol abuse in remission, and major depressive disorder.  A GAF score of 60 was assigned.  Another March 2011 record notes that the Veteran reported overall depressed mood, but that he denied ever having a prolonged period of depression and stated that he was feeling more hopeful.  He noted mild anxiety, nightmares, poor sleep, flashbacks, and avoidance of crowds but ability to tolerate them.  He endorsed gambling once or twice per month but denied financial and social ramifications from gambling.  He described a history of prescription opioid use and extensive alcohol use, but he stated that he had not had a drink since 2008.  The diagnoses were PTSD, opiate dependence, alcohol abuse in remission, and major depressive disorder.  A GAF score of 60 was assigned.  April 2011 and May 2011 records reflect that mental status examination showed the Veteran to have good grooming and hygiene.  He was fidgety but had fair eye contact.  Speech was normal.  Mood and affect were good, but mildly guarded and restricted.  The Veteran denied suicidal and homicidal ideation.  Thought process was linear.  There were no hallucinations or delusions.  Judgment was good and insight was fair.  The diagnoses were PTSD, opioid dependence in remission, alcohol dependence in remission, and major depressive disorder.  A GAF score of 60 was assigned.  In June 2011, he reported continued difficulty sleeping.  Mental status examination showed the Veteran to have good grooming and hygiene.  Eye contact was fair and speech was normal.  Mood and affect were constricted and slightly anxious.  There was no suicidal or homicidal ideation.  Thought process was linear and organized.  There was no evidence of hallucinations or delusions.  Judgment was good and insight was fair.  The diagnoses were PTSD, opioid dependence, alcohol dependence in remission, and major depressive disorder.  A GAF score of 60 was assigned.  

In a February 2011 statement, the Veteran reported that he could not be around crowds and noted that he experienced nightmares, flashbacks, intrusive thoughts and memories, and flashbacks.  He reported that he had a short temper and some memory loss.

In a May 2011 lay statement, R.B., the Veteran's previous employer, reported that he had to let the Veteran go because he was always talking about the war; had difficulty remembering short work orders; could not focus; and had trouble getting along with others.  A May 2011 lay statement from S.P., the Veteran's girlfriend, reflects that the Veteran experienced problems sleeping and awoke frequently at night.  She noted that he talked about Vietnam in his sleep.  She also reported that he had difficulty interacting with others, poor memory, and little patience.

In a May 2011 statement, the Veteran's VA physician reported that he was treating the Veteran for sleep problems which contributed to daytime tiredness and inability to focus.

In December 2011, the Veteran underwent a VA examination.  The Veteran reported increased conflict with his girlfriend of eight years, noting several verbal fights which he attributed to irritability from his sleep deficit.  The Veteran reported that his family relationships with his children and grandchildren were good.  The Veteran reported that he was let go from his construction job six months before.  He indicated that he would love to go back to work and thinks that he could physically handle work, but he found it mentally hard to be around people, to focus, and to concentrate.  The Veteran endorsed symptoms including depressed mood; anxiety; panic attacks weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; impaired abstract thinking; and disturbances of motivation and mood.  He reported that his sleep impairment had worsened and significantly affected his daytime thoughts and abilities.  He estimated getting approximately two to three hours per night and feeling foggy during the day.  He reported a rapid increase in nightmare frequency.  He explained that he saw traumatic images from service as soon as he closed his eyes.  He reported ongoing guilt over his actions during service.  The examiner stated that the Veteran's more severe PTSD symptoms included intrusive memories, images of trauma, and sleep interference from PTSD nightmares with resultant daytime fatigue and difficulty concentrating.  The examiner found that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The diagnoses were PTSD, major depressive disorder, opioid dependence, and alcohol dependence in remission.  The examiner opined that the Veteran's PTSD symptoms appeared at least as likely as not to contribute to individual unemployability and prevented him from obtaining and/or securing gainful employment.

In a September 2012 statement, the Veteran reported poor sleep and difficulty maintaining employment.  He stated that he lost his wife and girlfriend due to his symptoms.  He described intrusive images when closing his eyes and trouble thinking properly.

VA treatment records from 2012 to 2015 reveal continued treatment for PTSD.  In September 2012, the Veteran reported continued sleep problems.  Mental status examinations conducted in July 2012 and September 2012 showed the Veteran to have good grooming and hygiene.  Eye contact was fair and speech was normal.  Mood was slightly anxious and affect was constricted.  The Veteran denied suicidal and homicidal ideation.  Thought process was linear and organized.  The Veteran denied hallucinations and delusions.  Judgment was good and insight was fair.  The diagnoses were PTSD, opioid dependence, alcohol dependence in remission, and major depressive disorder.  A GAF score of 60 was assigned.
A February 2013 record indicates that the Veteran presented with stable mood and full range of affect.  There was no suicidal or homicidal ideation present.

In October 2015, the Veteran underwent another VA examination.  The Veteran reported symptoms including anxiety and hypervigilance in public areas; depressed mood; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; impaired abstract thinking; disturbance of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  The Veteran reported that he was divorced for 20 years and that he broke up with his girlfriend of 12 years three weeks before.  He noted that his recent relationship ended because the Veteran's girlfriend could not "deal with the nightmares."  He reported good relationships with his two children and regular contact with them.  He also noted that he spoke to his sister once every other month.  He indicated that he had one close friend with whom he had regular contact.  He stated that he had not been employed since 2009.  He denied treatment for his PTSD since 2011.  The examiner noted that the Veteran's anxiety and panic attacks were attributable to PTSD and that depressed mood and flattened affect were due to major depressive disorder, but that the major depressive disorder was most likely secondary to PTSD.  

Mental status examination showed the Veteran to have good grooming and hygiene.  He was alert and fully oriented.  Speech was fluent and thought processes were logical.  The Veteran described his mood as "okay."  Affect was congruent.  He denied suicidal and homicidal ideation and there were no indications of delusions or hallucinations.  Insight and judgment were intact.  The diagnoses were PTSD, major depressive disorder, alcohol use disorder in remission, and opioid use disorder in remission.  The examiner found that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against ratings in excess of 50 percent for service-connected PTSD prior to March 16, 2010 and 70 percent from March 16, 2010.

The Veteran's 50 percent evaluation prior to March 16, 2010 contemplates functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His 70 percent rating from March 16, 2010 contemplates functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter, 8 Vet. App. at 242  . The Veteran's GAF score of 44 reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  The GAF scores of 55 and 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Prior to March 16, 2010, the Veteran demonstrated symptoms including insomnia and sleep difficulties, nightmares, intrusive thoughts and memories, flashbacks, hypervigilance, increased startle response, decreased concentration, self-medicating with alcohol.  Although divorced, the Veteran reported that he had a close female friend, was close with his two children, and had several friends with whom he socialized on occasion.  He also noted an interest in fixing antique cars and watching television.  The Veteran contends that he lost his wife, job, and license due to his PTSD.  

The medical evidence of record prior to March 16, 2010 shows that the Veteran was neatly groomed and appropriately dressed.  Although restless and anxious, his speech was normal, his attention was intact, and he was fully oriented.  Thought processes and content were normal and there was no evidence of delusion.  Insight and judgment were intact and there was no inappropriate behavior.  There was no evidence of panic attacks or suicidal or homicidal ideation.  Impulse control was found to be fair.  The Veteran did report some memory loss, described as forgetting some phone numbers.  The June 2009 VA examiner found the Veteran's most significant and severe symptom was his sleep disturbance and nightmares, and that his other symptoms were mild to moderate.  The examiner found that the Veteran's PTSD "resulted in major limitations to his life, including social limitations, occupational limitations, and treatment limitations."

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested by symptoms warranting a 70 percent or higher evaluation prior to March 16, 2010, as the evidence does not show functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience any of the symptoms listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the rating criteria for a 50 percent or lower disability rating prior to March 16, 2010.  Specifically, the evidence shows that the Veteran's sleep impairment and nightmares were his most severe symptoms, and that the remainder of his symptoms were mild to moderate.  Acknowledging the severity of his sleep impairment and nightmares, these symptoms alone do not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As noted by the June 2009 VA examiner, the Veteran's PTSD resulted in major limitations, "including social limitations, occupational limitations, and treatment limitations."  Additionally, the Board acknowledges the Veteran's reports that his PTSD interfered with his marriage, causing divorce, and that they caused him to lose his job.  However, the Veteran reports that he is close to his family and has friends.  Further, the evidence does not reflect that his PTSD symptoms prior to March 16, 2010 caused deficiencies in judgment, thinking, or mood.  Accordingly, the Board concludes that the Veteran's disability picture prior to March 16, 2010 does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's PTSD prior to March 16, 2010 more closely corresponds to the requirements for a 50 percent evaluation and does not more nearly approximate an evaluation greater than 50 percent.  Accordingly, an increased rating greater than 50 percent for PTSD prior to March 16, 2010 is not warranted.

From March 16, 2010, the evidence shows that the Veteran's PTSD was manifested by difficulty sleeping, intrusive traumatic thoughts and memories, flashbacks, hypervigilance, trouble thinking clearly, avoidance of crowds, sense of foreshortened future, exaggerated startle response, difficulty concentrating, depressed mood, anxiety, decreased energy, guilt, and short-term memory problems.  Additionally, the Veteran reported panic attacks weekly or less often, inability to get along with others, trouble getting to work on time due to sleep impairment, substance abuse, trouble focusing, short temper with irritability, and mild short-term memory loss such as forgetting names, directions, or recent events.  He denied obsessions, compulsions, rituals, and phobias; loss of control or violence; confusion; as well as suicidal and homicidal ideation.  He stated that he divorced his wife in 1996 due to PTSD, but was in contact with his two children and sister and had one close friend.  He had a girlfriend for 12 years, but in October 2015, he stated that the relationship ended due to his nightmares.  He also denied treatment for PTSD after 2011.

The medical evidence of record from March 16, 2010 reflects good grooming and hygiene, fair eye contact, anxious or depressed mood, restricted or depressed affect, fair insight and judgment, normal speech, linear and organized thought process, normal thought content without evidence of delusions or hallucinations, and no evidence of cognitive or memory impairment.  The Veteran was always alert and fully oriented.  There was no suicidal or homicidal ideation.  There was mild short-term memory impairment and inability to focus.  A February 2011 VA examiner found that the Veteran's PTSD did not render him unemployable, but that when combined with his physical limitations, he would not likely be able to hold gainful employment.  Similarly, the December 2011 VA examiner noted that the Veteran's PTSD contributed to unemployability, and that the PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The October 2015 VA examiner also found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested by symptoms warranting a 100 percent evaluation from March 16, 2010, as the evidence does not show functional impairment comparable to total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience any of the symptoms listed for a 100 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the rating criteria for a 70 percent or lower disability rating prior to March 16, 2010.  Although there is evidence that the Veteran's PTSD symptoms interfere with occupational functioning, the evidence does not show that it, alone, results in total occupational impairment.  The Veteran's most severe symptom appears to be his sleep impairment and accompanying nightmares and intrusive thoughts and memories, which causes poor focus and concentration, foggy thinking, and mild short-term memory impairment.  While these symptoms clearly interfere with occupational functioning, none of the evidence suggests that they cause total occupational impairment.  Additionally, the evidence does not show total social impairment, as the evidence shows that the Veteran has good relationships with his children and grandchildren, and that he has at least one good friend.  The Board acknowledges that there is some occupational and social impairment caused by the Veteran's PTSD, but the amount of disability caused by his PTSD symptoms is contemplated within the current 70 percent disability rating.  Moreover, all of the VA examiners agree that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  There is no evidence to suggest total occupational and social impairment.

The Veteran's PTSD from March 16, 2010 more closely corresponds to the requirements for a 70 percent evaluation and does not more nearly approximate a 100 percent rating.  Accordingly, an increased rating greater than 70 percent for PTSD from March 16, 2010 is not warranted.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology is contemplated by the rating criteria for a 50 percent rating prior to March 16, 2010, and a 70 percent rating from March 16, 2010.  The Veteran's PTSD does not more nearly approximate the symptoms set forth for a rating of a 70 percent prior to March 16, 2010 or a 100 percent rating from March 16, 2010, or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Accordingly, referral for an extraschedular rating for PTSD is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

As the preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to March 16, 2010 and 70 percent from March 16, 2010, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating greater than 50 percent for PTSD prior to March 16, 2010 is denied.

An increased rating greater than 70 percent for PTSD from March 16, 2010 is denied.


REMAND

In a March 2013 rating decision, the RO granted entitlement to a TDIU effective March 16, 2010, the date that the Veteran was assigned a 70 percent staged disability rating for service-connected PTSD.  The Veteran's service-connected disabilities first met the schedular criteria for entitlement to a TDIU on March 16, 2010, when he was assigned the 70 percent disability rating for PTSD.  38 C.F.R. § 4.16(a) (2015).  However, VA must also consider whether the Veteran is entitled to a TDIU on an extra-schedular basis prior to March 16, 2010.  38 C.F.R. § 4.16(b). 

The record does not reflect that the RO considered entitlement to a TDIU prior to the date of March 16, 2010 pursuant to 38 C.F.R. § 4.16(b).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The issue must be remanded to the AOJ for such consideration.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue as to entitlement to a TDIU prior to March 16, 2010, to include whether referral for extra-schedular consideration is warranted for any portion of the period prior to March 16, 2010.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After an appropriate amount of time for response, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


